DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record discloses the wherein the switching unit comprises (i) first coupling gears which are respectively provided for the coin ejection units, (ii) second coupling gears which are engageable with the corresponding first coupling gears and which are provided for the driving mechanism, and (iii) a coupling gear displacement mechanism that is configured to displace the second coupling gears between a coupling position and a non-coupling position, and when the relevant coin ejection unit is placed in the non-driving state, an engaging or engaged part of the unnecessary rotation prevention member is engaged with one or more engaged or engaging parts of the relevant first coupling gear, thereby preventing normal rotation of the relevant rotary disk; and when the relevant coin ejection unit is placed in the driving state, the engaging or engaged part of the unnecessary rotation prevention member is disengaged from the one or more engaged or engaging parts of the relevant first coupling gear, thereby permitting normal rotation and reverse rotation of the relevant rotary disk. Further search and consideration did not yield any references suitable for a U.S.C. §102 or U.S.C.§ 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887